t c memo united_states tax_court david williams petitioner v commissioner of internal revenue respondent nutratech ltd globaltrex llc tax_matters_partner commissioner of internal revenue respondent petitioner v docket nos filed date william r leighton for petitioners sheila r pattison and roberta l shumway for respondent memorandum findings_of_fact and opinion nega judge by a notice_of_deficiency notice dated date respondent determined deficiencies in the federal_income_tax of petitioner david williams for tax_year sec_2010 and sec_2011 years at issue and accuracy-related_penalties under sec_6662 a as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number in that notice respondent disallowed inter alia portions of deductions of dollar_figure and dollar_figure that mr williams had claimed on his schedules f profit or loss from farming for the respective years at issue on date mr williams timely filed a petition with this court for redetermination by notices of final_partnership_administrative_adjustment dated date respondent disallowed portions of depreciation_deductions of dollar_figure and dollar_figure that nutratech ltd nutratech had claimed on its schedules f for the respective years at issue on date globaltrex llc globaltrex 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2in those respective notices as a result of respondent’s disallowance of portions of nutratech’s depreciation_deductions claimed on its schedules f for the years at issue respondent determined that nutratech’s net_earnings from self- employment had increased by dollar_figure and dollar_figure for the respective years at issue the tax_matters_partner for nutratech filed a petition_for_readjustment of partnership items under sec_6226 these cases were consolidated for trial briefing and opinion after concessions by mr williams and globaltrex the following issues remain for decision whether mr williams’ and nutratech’s schedule f activities during the years at issue constituted activities not engaged in for profit within the meaning of sec_183 and sec_3partnership provisions of the tax equity and fiscal responsibility act of tefra pub_l_no 96_stat_324 begin with the presumption that tefra applies to any entity that is required to file a partnership return sec_6231 but there is an exception for small partnerships a small_partnership is any partnership having or fewer partners each of whom is an individual other than a nonresident_alien a c_corporation or an estate of a deceased partner sec_6231 as is implicit in this exception a partnership will not be considered to be a small_partnership if any partner during the tax_year is a passthrough_partner see brennan v commissioner tcmemo_2012_187 aff’d sub nom 584_fedappx_573 9th cir sec_301_6231_a_1_-1 proced admin regs a passthrough_partner is a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership and includes disregarded entities such as single-member llcs see sec_6231 ltd v commissioner tcmemo_2013_49 tigers eye trading llc v commissioner tcmemo_2009_121 because nutratech had globaltrex a single-member llc as one of its partners the small_partnership_exception of sec_6321 does not apply and nutratech is subject_to the unified_audit and litigation procedures of secs commonly referred to as the tefra provisions whether mr williams is liable for accuracy-related_penalties under sec_6662 for each of the respective years at issue findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference mr williams resided in texas when the petition was filed at docket no nutratech was formed and operated in texas and its principal_place_of_business was also in texas when that the petition was filed at docket no nutratech is a limited_partnership globaltrex a single-member llc serves as its general and tax_matters_partner mr williams wholly owns globaltrex and is the only other partner in nutratech i mr williams’ background mr williams grew up on his family’s ranch in the texas panhandle on their property mr williams’ family raised cattle and farmed corn maize sugar and beets beginning in junior high mr williams worked for his father on their property primarily raising hogs and feeding cattle at no time was mr williams involved in the financial aspects of his family’s ranch after graduating from high school mr williams left the family’s ranch to attend the university of houston after one year he transferred to southwest texas state university in san marcos southwest texas state where he obtained his b a degree in business administration while pursuing his degree at southwest texas state mr williams took accounting courses but did not take any courses in ranching farming or animal husbandry from through mr williams attended texas chiropractic college in pasadena texas where he obtained his chiropractic degree and a b s degree in biochemistry in mr williams opened his own chiropractic practice in kerrville texas kerrville in mr williams sold his chiropractic practice at all relevant times after he sold his practice mr williams continued to live in the kerrville area ii mr williams’ various business ventures at a time not established by the record but after mr williams sold his chiropractic practice in he became very interested in researching and writing on the topic of alternative health remedies this new passion led him to publish a newspaper called alternatives since and through mr williams has operated his research and publishing business as a disregarded_entity doing business as global search llc global search during those years mr williams reported global search’s net profits on his schedules c profit or loss from business as follows year total gross_income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total expenses net profit loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number during the years at issue mr williams devoted approximately hours a week to global search 4mr williams’ form_1040 u s individual tax_return return for his tax_year is not in the record before us 5on the record before us it is unclear how many hours per week mr williams devoted to global search from through through and through moreover since at least and through mr williams has operated his firearms business s b cycles as a sole_proprietorship he reported s b cycles’ net profits and losses on his schedules c as follows year total gross_income total expenses net profit loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number iii the ranch property on date mr williams purchased a 27-acre tract of land nine miles northwest of kerrville in gillespie county texas tract i on june 6see supra note nutratech purchased a 577-acre tract of land tract ii that was contiguous to tract i on date mr williams transferred his interest in tract i to nutratech on date nutratech purchased a 68-acre tract of land nine miles northwest of kerrville in gillespie county texas tract iii we will refer to tract i ii and iii collectively as the ranch property a ranch property description the ranch property is a big_number 35-acre tract8 of rural agricultural recreational land comprising rolling hills and creek bottom valleys with elevations ranging between big_number and big_number feet it contain sec_1 miles of frontage along spring-fed west goat creek that creek provides running water year round and is dammed in two places creating a 25-acre lake and a 1-acre lake in the center and southeast part of the property respectively at the time of acquisition however some of the creek beds were full of gravel and the springs were not running properly 7on date mr williams also transferred his undivided_interest in a 7-acre tract of land nine miles northwest of kerrville in gillespie county texas to nutratech the record does not reflect when mr williams acquired his undivided_interest in that tract of land 8the parties stipulate that the ranch property is dollar_figure acres we note that the sum of the acreage of tract i ii iii and the undivided_interest does not equal big_number since however the acreage of the property is not a material issue in these cases we will use the stipulated acreage amount vegetation on the ranch property consists of native grasses a moderate to heavy cover of cedar trees along the hills junipers and a moderate cover of oak trees spread throughout the ranch property the surface of the ranch property contains little topsoil further when the ranch property was purchased the only structures on the property were a livestock barn a livestock shed and a mobile home that were all built in only certain portions of the ranch property were fenced in at the time of purchase the ranch property had an agricultural tax exemption during the years at issue that agricultural tax exemption remained in place b structures added to the ranch property the following structures have been added to the ranch property a shop building with two attached sheds an equipment shed a foreman house four carports a mobile home a shooting pavilion a butcher shop a creek house a barn a manufactured_home and two office buildingsdollar_figure c the initial cattle operation plan when mr williams and nutratech acquired the ranch property mr williams intended to live on the property not to raise cattle initially mr williams was in favor of purchasing a smaller tract of land approximately acres that had running water through the property mr williams concluded however that such a property would not be available in the area and he decided that if he wanted running water through his property he would need to purchase a larger tract of land therefore after the ranch property was acquired mr williams approached his neighbors to discuss how they had generated profits from their respective properties from those discussions mr williams learned that 9in mr williams completed construction of the creek house and has lived in it ever since mr williams however recently constructed a new home on the ranch property as of the time of trial in these cases mr williams is in the process of moving into that home 10in mr williams completed construction of the barn it is not a livestock barn that would be used for a cattle operation instead it is a storage barn that is insulated climate controlled and has been finished out for showroom or entertainment purposes 11in nutratech completed construction of the two office buildings since then nutratech has rented those office buildings to mr williams for use in his schedule c business they generated profits from personally raising cattle or leasing their land for others to raise their cattle thereafter mr williams decided that he would run a feeder stocker cattle operation cattle operation on the ranch propertydollar_figure at no time including before he started the cattle operation did mr williams create a formal business plan prepare any financial statements for the cattle operation consult with any experts in the field of raising cattle or check with the gillespie county extension service to determine how many animal units could be sustained on the ranch propertydollar_figure nevertheless before beginning the 12there are two different types of cattle operations feeder stocker and cow calf the first a feeder stocker cattle operation requires one to purchase calves that weigh to pounds each with the intention to raise and feed those calves on the ranch owner’s land until they reach slaughter weight which is approximately to big_number pounds each it takes approximately six months for the calves to reach slaughter weight the second a cow calf cattle operation requires one to breed calves on his or her property until the calves reach to pounds and then sell them to an individual looking to purchase calves for his or her feeder stocker cattle operation 13at no time did mr williams borrow money to finance the operation of the schedule f activities 14mr williams discussed the prospective cattle operation with his brother who owned a ranch in the texas panhandle and had experience in ranching activities we note that his brother’s ranch is in a different part of texas with a landscape very different from the ranch property in these cases 15the gillespie county extension service agents generally know how many animal units can be sustained on certain parcels of land because the terrain and the grasses that grow in texas can vary from county to county cattle operation mr williams estimated that the ranch property could sustain approximately head of cattle and would take approximately four to five years to become profitable mr williams based that estimate on the fact that he believed each cow would require acres of landdollar_figure at a time not established by the record mr williams brought a few head of cattle onto the ranch property to begin the cattle operationdollar_figure thereafter mr williams incrementally acquired cattle for that operation on the ranch property at no time did mr williams advertise the cattle operation under a trade_name or business name during the years at issue mr williams devoted approximately six to eight hours a week working on the ranch property moving cattle from one pasture to another repairing perimeter fencing and repairing broken gates 16with respect to rendering the ranch property suitable for the cattle operation mr williams determined that he needed to build adequate perimeter fencing clear the cedar trees and junipers and clear the creek beds 17on the record before us it is unclear exactly how many head of cattle mr williams acquired when he acquired them or how many were on the ranch property in a given year the earliest indication that we have in the record before us is that on his schedule f mr williams reported that he purchased four bred angus cows on date mr williams testified however that he may have purchased cattle before and failed to report those cattle on his returns moreover mr williams also testified that he has had anywhere from to cattle on the ranch property during a given year at the time of trial in these cases mr williams had approximately head of cattle on the ranch property d employees on the ranch property beginning in mr williams hired two employees to help him from through mr williams employed russell everett a commercial welder during his time at the ranch property mr everett built and repaired the perimeter fencing erected metal buildings and rebuilt the livestock pens on the ranch propertydollar_figure from through mr williams employed freddy garcia mr williams did not check mr garcia’s background before offering him employment on the ranch property mr garcia however represented to mr williams that he had previous cattle ranching experience on his family’s farm in mexico thereafter mr williams hired mr garcia who during his time at the ranch property raised mr williams’ cattle kept track of the cattle records and built perimeter fencing on the ranch propertydollar_figure in mr garcia abruptly left the 18on the record before us it is unclear how many hours a week mr everett worked on the ranch property or how often mr everett communicated with mr williams with respect to decisions regarding the ranch property 19on the record before us it is unclear how many hours a week mr garcia worked on the ranch property or how often mr garcia communicated with mr williams with respect to decisions regarding the ranch property ranch property and took with him mr williams’ cattle records for through dollar_figure iv the modified cattle operation plan in mr williams decided to transition the initial cattle operation to a cow calf cattle operation mr williams decided to implement the modified cattle operation because he had encountered a series of problems on the ranch property including feral hogs fires and the inability to build adequate perimeter fencing on the ranch property that he believed were detrimental to the success of the original cattle operationdollar_figure 20mr garcia was responsible for keeping track of the cattle records during his employment from through the purpose of the cattle records was to remain in compliance with texas state and federal laws 21the modified cattle operation did not require adequate perimeter fencing because cattle generally do not wander off the property they are born on in contrast in a feeder stocker cattle operation the cattle which are not born on the property will immediately leave it if it lacks adequate perimeter fencing after experiencing years of losses in mr williams leased big_number acres of the ranch property to mike powers for one year v ranch property’s financial performance neither mr williams nor nutratech has ever earned a profit from the cattle operation mr williams reported the following net losses on his schedules f year total gross_income total expenses net profit loss dollar_figure big_number big_number big_number big_number -0- -0- -0- big_number -0- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number mr williams’ schedule f is not in the record before us see supra note in addition nutratech reported net losses of dollar_figure and dollar_figure on it sec_2010 and sec_2011 schedules f respectively vi mr williams’ and nutratech’s returns for tax_year sec_2010 and sec_2011 mr williams’ longtime certified_public_accountant c p a stuart wright prepared his returns for tax_year sec_2010 and sec_2011 as well as nutratech’s forms u s return of partnership income partnership return for tax_year sec_2010 and dollar_figure we will refer to the return the return the partnership return and the partnership return collectively as mr williams’ respective returns mr wright prepared mr williams’ respective returns using information that he received from mr williams’ bookkeeper myrta gonzalesdollar_figure ms gonzales has been mr williams’ bookkeeper since and does the bookkeeping for all of mr williams’ activities including mr williams’ schedule f activities 23mr wright’s engagement with mr williams did not include auditing services 24nutratech was formed in however only nutratech’ sec_2010 and sec_2011 partnership returns are in the record before us 25ms gonzales is not licensed as a c p a in the united_states at trial mr williams testified that ms gonzales was licensed as a c p a in mexico but there is nothing else in the record to confirm or deny that assertion accordingly the court declines to find this testimony as a fact during the years at issue ms gonzales’ bookkeeping responsibilities included collecting and opening the mail that was delivered to the ranch property paying bills that arrived in mr williams’ mail categorizing the income and expense reports for the years at issue and communicating with mr wright thereafter ms gonzales faxed mr wright itemized reports that showed mr williams’ and nutratech’s respective categorized income and expense reports for the tax years at issue at no time did ms gonzalez prepare formal financial statements for purposes of analyzing mr williams’ schedule f activities ms gonzales however did not send to mr wright the source documents to allow him to corroborate the information on the respective income and expense reports that she had faxed to him for each of those tax years moreover at no time did she or mr williams ever physically meet with mr wright before preparing mr williams’ respective returns mr wright never discussed with mr williams his entitlement to the loss deductions on his respective schedules f after mr wright finished preparing mr williams’ respective returns he sent them back to mr williams for his signature upon receiving those respective returns mr williams reviewed the first few pages of each return by himself at no time after receiving those respective returns did mr williams ask for or receive any advice from mr wright vii respondent’s examination of mr williams’ returns on date respondent’s examiner chad galentine received written supervisory approval to impose accuracy-related_penalties under sec_6662 with respect to the schedules c and f activities that mr williams reported on hi sec_2010 and sec_2011 returns opinion i sec_183 sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general however a taxpayer may not deduct expenses_incurred in connection with activities not engaged in for profit such as activities primarily carried on as sport as a hobby or for recreation to offset taxable_income from other sources sec_183 and b sec_1_183-2 income_tax regs sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the court_of_appeals for the fifth circuit to which appeal in these cases would generally lie has held that for a deduction to be allowed under sec_162 or sec_212 or a taxpayer must establish that he engaged in the activity with the primary purpose and intent of realizing an economic profit independent of tax savings 68_f3d_868 5th cir aff’g tcmemo_1993_634 the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit 91_tc_371 sec_1 a income_tax regs whether the taxpayer had the requisite profit objective is determined by looking at all the facts and circumstances 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs we give greater weight to objective facts than to a taxpayer’s statement of intent 84_tc_1244 aff’d 792_f2d_1256 4th cir sec_1_183-2 income_tax regs in the case of nutratech we gauge the profit intent from that of mr williams the managing member of its general_partner globaltrex see 88_tc_464 evidence from years outside the years at issue is relevant to the extent it creates inferences regarding the taxpayer’s requisite profit objective in the subject years see eg smith v commissioner tcmemo_1993_140 pursuant to sec_183 an activity is presumed to be engaged in for profit if the activity produces gross_income in excess of deductions for any three of the five consecutive years which end with the taxable_year unless the commissioner establishes to the contrary see 112_tc_247 mr williams’ schedule f activities failed to produce gross_income in excess of deductions at any time during their operation nor does the record establish that nutratech’s schedule f activities ever produced gross_income in excess of deductions for purposes of invoking the presumption accordingly the presumption does not apply in these cases the commissioner’s determinations in a notice are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 if however the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining his tax_liability and meets certain other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue sec_7491 and because we decide the sec_183 issue on the preponderance_of_the_evidence the burden_of_proof is irrelevant see 131_tc_185 sec_1_183-2 income_tax regs provides a nonexclusive list of factors to consider in evaluating a taxpayer’s profit objective such as the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits earned if any the financial status of the taxpayer and whether elements of personal pleasure or recreation were involved no single factor is determinative of the taxpayer’s intention to make a profit and more weight may be given to some factors than others golanty v commissioner t c pincite see 70_tc_715 aff’d on another issue 615_f2d_578 2d cir sec_1_183-2 income_tax regs we examine each of these factors in turn a manner in which activity is conducted the fact that the taxpayer carries on an activity in a businesslike manner may indicate a profit_motive sec_1_183-2 income_tax regs this determination requires that we consider whether the taxpayer maintained complete and accurate books_and_records conducted the activity in a manner resembling that in which successful practitioners conduct similar_business activities changed operating methods adopted new techniques or abandonment of unprofitable activities in a manner consistent with an intent to improve profitability and prepared a business plan id see keating v commissioner tcmemo_2007_309 wl at numerous court opinions mention that a businesslike operation often would involve a business plan mr williams contends that he operated the schedule f activities in a businesslike manner because he kept separate books_and_records for the ranching operation used an outside bookkeeper to track the revenue and expenses created an informal business plan before he started the operation and made changes in response to issues that arose in response respondent contends that mr williams’ books_and_records served no part in controlling costs or increasing profitability mr williams did not create a written business plan and mr williams failed to make changes in a timely manner in response to issues that arose although ms gonzalez created itemized income and expense spreadsheets for the schedule f activities during the years at issue to aid mr wright in preparing mr williams’ respective returns mr williams did not use those spreadsheets or the underlying source documents to minimize losses and or generate profit see mckeever v commissioner tcmemo_2000_288 wl at explaining that to indicate profit_motive taxpayers must use their books_and_records to try to reduce losses and achieve profitability in fact mr williams never requested ms gonzalez to prepare financial statements for the purpose of analyzing the schedule f activities in addition mr williams did not have a written business plan he did not maintain budgets or prepare economic forecasts in fact the record is devoid of any credible_evidence that mr williams engaged in any meaningful financial management with respect to the schedule f activities see foster v commissioner tcmemo_2012_207 wl at although mr williams testified that he kept track of his schedule f activities’ income and expenses along with the underlying source documentation the evidence demonstrates that his recordkeeping was nothing more than a conscious attention to detail see golanty v commissioner t c pincite further while a taxpayer need not maintain a sophisticated cost accounting system the taxpayer should keep records that make informed business decisions possible see 809_f2d_355 7th cir aff’g tcmemo_1985_523 for a taxpayer’s books_and_records to indicate a profit_motive the books_and_records should enable the taxpayer to cut expenses generate or increase profits or evaluate the overall performance of the operation see abbene v commissioner tcmemo_1998_330 wl at mr williams did not use his or nutratech’s records to do any of these things and he did not prove that the records kept were sufficient to enable him to manage the financial aspects of the ranching activities see keating v commissioner tcmemo_2007_309 wl at mr williams’ financial management was limited to having ms gonzalez keep records and provide them to mr wright for tax purposes perhaps the most important indication of whether an activity is being carried on in a businesslike manner is whether the taxpayer implements methods for controlling losses including efforts to reduce expenses and generate income see dodge v commissioner tcmemo_1998_89 wl at aff’d without published opinion 188_f3d_507 6th cir mr williams contends that he changed his operating methods adopted new techniques and abandoned unprofitable methods that contributed initially to his losses the record however does not support such a conclusion for example mr williams started his cattle operation in and by the end of five years after he started his operation and when he had projected profitability mr williams had reported total net losses of dollar_figure on his schedules fdollar_figure despite the amount of losses mr williams did not hire a ranch hand until to help him on the ranch property 26this amount does not include net losses from mr williams’ schedule f because that schedule is not in the record before us see supra note further it was not until over a decade after he started his cattle operation and approximately two years after the years at issue that mr williams decided to transition his cattle operation from a stocker feeder cattle operation to a cow calf cattle operation at that point mr williams had reported net losses of dollar_figure and nutratech’s losses to the extent of the evidence in the record totaled dollar_figure accordingly this factor favors respondent b expertise of taxpayer or his advisers preparation for an activity by the extensive study of its accepted business economic and scientific practices or consultation with those who are experts therein may indicate a profit_motive sec_1_183-2 income_tax regs see 72_tc_659 mr williams presented no evidence that he conducted a basic investigation of the potential profitability of the schedule f activities instead he relied on his own familiarity and expertise with respect to ranching and that of his neighbors and brother with respect to his own background mr williams has never received any formal education in farming ranching or animal husbandry even when accounting for his experience on his family’s ranch at no time was he 27see supra note involved in the financial aspects of that operation with respect to his discussions with his brother and neighbors there is no evidence in the record to suggest that he discussed with these individuals how to run a profitable ranchdollar_figure moreover at no point did mr williams consult with experts on the operation of the ranching activities or check with the gillespie county extension service to determine how many animal units could be sustained on the ranch propertydollar_figure mr williams hired a bookkeeper to keep records but as discussed supra he did not use those records to cut expenses generate or increase profits or evaluate the overall performance of the ranching activities accordingly this factor favors respondent c taxpayer’s time and effort devoted to the activity the fact that a taxpayer devotes much of his personal time and effort to carrying on an activity may indicate an intention to derive a profit particularly if the activity does not have substantial personal or recreational aspects sec_1 b income_tax regs if however a taxpayer spends little time on the activity but hires a competent and qualified_person to carry on the activity a profit_motive may still be indicated id 28see supra note 29see supra note mr williams concedes that he spent a limited amount of time working on the ranch property but contends that his employment of mr garcia a competent and qualified_person indicates that he had an intention to make a profit through the ranching activities conversely respondent contends that mr williams did not establish that mr garcia was a competent and qualified_person see burrus v commissioner tcmemo_2003_285 slip op pincite during the years at issue mr williams devoted approximately six to eight hours per week to working on the ranch property conversely during that same time mr williams devoted approximately hours per week to global search his successful schedule c business given the fact that mr williams devoted so little time to the schedule f activities during the years at issue the determination of whether this factor supports the existence of a profit_motive hinges upon the competency and qualifications of mr garcia see id in these cases mr williams failed to present any evidence of mr garcia’s competency or qualifications in fact mr williams did not even check mr garcia’s background before hiring him to work on the ranch property moreover the record is devoid of any evidence suggesting how many hours mr garcia spent working on the ranch property or whether and how often mr garcia communicated with mr williams see id on the record before us we find that mr williams failed to prove he hired a competent and qualified_person to carry on the schedule f activities accordingly this factor favors respondent d expectation that assets used in the activity may appreciate an expectation that assets used in the activity will appreciate in value and therefore may produce an overall economic profit may indicate a profit_motive even if the taxpayer derives no operational profit sec_1_183-2 income_tax regs a profit objective however may be inferred from such expected appreciation of the activity’s assets only where the expected appreciation exceeds the operating_expenses and would be sufficient to recoup the accumulated losses of prior years foster v commissioner tcmemo_2012_207 wl at see golanty v commissioner t c pincite the ranch property was appraised at dollar_figure in date mr williams has not submitted any credible_evidence of his adjusted_basis in the ranch propertydollar_figure there is no credible_evidence in the record that the expectation 30with respect to the adjusted_basis of the ranch property all we have in the record before us is that as part of its purchase of tract ii nutratech executed a promissory note in the amount of dollar_figure even assuming that amount was equivalent to the adjusted_basis of that tract we still do not have in the record before us the adjusted_basis for tract i or tract iii of future appreciation of the ranch property even begins to approach the amounts of losses reported since the beginning of the schedule f activities accordingly this factor is neutral e taxpayer’s success in carrying on similar or dissimilar activities the fact that a taxpayer engaged in similar activities and converted them from unprofitable to profitable enterprises may indicate that the taxpayer is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs mr williams contends that his ability to convert his other businesses from unprofitable to profitable and his success in those business activities indicate the existence of a profit_motive in response respondent contends that mr williams has demonstrated success only in one other nonrelated business activity global search and that his other business activities such as s b cycles were not successful although mr williams has been successful in running global search a health and wellness business his work as a researcher and writer is not sufficiently similar to operating ranching activities so as to indicate that he could do so successfully dodds v commissioner tcmemo_2013_76 at moreover prior success in a business does not necessarily imply a profit objective for a new activity that might be a hobby or sport see annuzzi v commissioner tcmemo_2014_233 at accordingly this factor favors respondent f taxpayer’s history of income or loss from the activity a taxpayer’s history of income or loss with respect to an activity may indicate the presence or absence of a profit_motive sec_1_183-2 income_tax regs a series of losses during the initial stage of an activity does not necessarily indicate a lack of profit_motive engdahl v commissioner t c pincite sec_1_183-2 income_tax regs the goal however must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup losses_incurred in the intervening years see 45_tc_261 aff’d 379_f2d_252 2d cir during the years at issue mr williams reported net losses of dollar_figure and dollar_figure on hi sec_2010 and sec_2011 schedules f respectively in fact mr williams has never earned a profit from the cattle operation in addition nutratech reported net losses of dollar_figure and dollar_figure on it sec_2010 and sec_2011 schedules f respectively accordingly this factor favors respondent g amount of occasional profits earned the amount of occasional profits earned in relation to the amount of losses_incurred the amount of investment and the value of assets used in the activity may indicate a profit_motive sec_1_183-2 income_tax regs the opportunity to earn substantial profits in a highly speculative venture may ordinarily be sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id neither mr williams nor nutratech has ever earned a profit from the cattle operation accordingly this factor favors respondent h taxpayer’s financial status a lack of substantial income from sources other than the activity may indicate that the activity is engaged in for profit id subpara substantial income from sources other than the activity particularly if losses from the activity generate substantial tax benefits may indicate the activity is not engaged in for profit especially if personal or recreational elements are involved id see golanty v commissioner t c pincite mr williams did not earn any income from his ranching activities to pay basic living_expenses in addition nutratech reported significant losses for each of its subject years mr williams’ income from other sources including global search allowed him to continue the ranching activities despite years of sustained losses additionally the ranching activities generated generous tax savings in the form of net losses to offset his other incomedollar_figure accordingly this factor favors respondent i elements of personal pleasure or recreation the presence of personal pleasure or recreational elements in carrying on an activity may indicate the activity is not engaged in for profit sec_1_183-2 income_tax regs the fact that the taxpayer derives personal pleasure from engaging in the activity is not by itself determinative that the activity is not engaged in for profit see id mr williams derived no personal pleasure from raising cattle therefore he contends that the schedule f activities lacked significant recreational appeal in response respondent contends that mr williams purchased the ranch property 31we note that the record is unclear whether petitioners believed that they needed to conduct a for-profit business on the ranch property in order to claim the agricultural exemption and obtain the corresponding real_estate tax savings consequently we will not include in our analysis but do note the existence of the reduced real_estate liability from the characterization of the land as being ranch property with the intent to live on it and that improvements he made to the property were consistent with that intent not with an intent to run a profitable business we find credible the testimony of mr williams that he derives no personal pleasure from raising cattle accordingly this factor favors petitioners j conclusion of the nine factors listed in sec_1_183-2 income_tax regs seven favor respondent one favors petitioners and one is neutral after considering the factors and the facts and circumstances of these cases we conclude that mr williams did not have an actual honest profit objective in operating his or nutratech’s ranching activities during the years at issue accordingly the deductions for expenses paid with respect to the ranching activities are subject_to the limitations of sec_183 ii sec_6662 accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty on any portion of an underpayment_of_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax an understatement of income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to the taxpayer’s liability for a sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 116_tc_438 as part of that burden respondent must also show that he complied with the written approval requirement of sec_6751 see graev v commissioner t c __ __ slip op pincite date supplementing t c __ date once the burden of production is met the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite on the record before us we find that if the rule_155_computations confirm substantial understatements of income_tax for the taxable years at issue then respondent has met his burden of productiondollar_figure on the record before us we 32we note that the record contains evidence in the form of a civil penalty approval form that respondent complied with the requirements of sec_6751 continued further find that mr williams was required but failed to maintain adequate_records to substantiate his deductions sec_1_6662-3 income_tax regs on that record we find that respondent has also met his burden of production with respect to the accuracy-related_penalty under sec_6662 attributable to mr williams’ negligencedollar_figure the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional may demonstrate reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection advice is defined as a continued see graev v commissioner t c __ __ slip op pincite date supplementing t c __ date 33see supra note communication that reflects the adviser’s analysis or conclusion 136_tc_585 see sec_1_6664-4 income_tax regs moreover in order for a taxpayer to rely reasonably upon advice so as to possibly negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir a taxpayer’s duty to file an accurate tax_return generally may not be avoided by the taxpayer’s claim that he or she relied on a tax_return_preparer see 88_tc_654 moreover a taxpayer’s unconditional reliance on a c p a does not standing alone constitute reasonable reliance in good_faith for purposes of sec_6664 and the regulations thereunder see 144_tc_306 a taxpayer has an obligation to exercise d iligence and prudence id in addition a taxpayer has a duty to read a tax_return that a c p a prepares for the taxpayer see id even if a taxpayer provided all the information necessary to enable a c p a to prepare an accurate tax_return the taxpayer still has a duty to read the tax_return and make sure it is accurate see 70_tc_465 aff’d 651_f2d_1233 6th cir furthermore the mere fact that a c p a prepared a tax_return does not mean he or she opined on any or all of the items reported on that return see neonatology assocs p a v commissioner t c pincite it is mr williams’ position however that he is not liable for the accuracy- related penalty for the years at issue because he had reasonable_cause and acted in good_faith with respect to his return position in support of that position mr williams claims that he reasonably relied on the advice of his c p a and was under no obligation to challenge his return preparer’s method of dealing with the issue of deductibility on hi sec_2010 and sec_2011 tax returns while mr wright did prepare mr williams’ returns and nutratech’s partnership returns for the years at issue it does not necessarily follow that mr wright provided advice for purposes of sec_6664 in fact the record contains no evidence that mr williams ever asked for or received advice from mr wright with respect to those respective returns see woodsum v commissioner t c pincite sec_1_6664-4 income_tax regs moreover mr williams never read or reviewed his completed returns for tax_year and respectively see stough v commissioner t c pincite see also magill v commissioner t c pincite on the record before us we find that mr williams has failed to carry his burden of establishing that there was reasonable_cause for and that he acted in good_faith with respect to the underpayments for his tax_year sec_2010 and sec_2011 on that record we find that if rule_155_computations confirm substantial understatements of income_tax mr williams has failed to carry his burden of establishing that he is not liable for his tax_year sec_2010 and sec_2011 for the accuracy-related_penalties because of underpayments attributable to negligence or alternatively substantial understatements of income_tax under sec_6662 and b and we have considered all the other arguments of the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule in docket no decision will be entered for respondent in docket no
